Citation Nr: 0114433	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as a broken back.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for a low back disability and a 
dental disability.  The RO granted service connection for 
allergic dermatitis evaluated as 10 percent disabling, 
effective July 17, 1998. 

The veteran did not initiate an appeal with respect to his 
claimed dental disability.  Thus, such matter is not before 
the Board.  38 C.F.R. §§ 20.200, 20.201 (2000).

The veteran first expressed disagreement with the 10 percent 
rating awarded for allergic dermatitis in January 2000, while 
perfecting his appeal regarding the claimed low back 
disability.  The RO addressed the matter of an increased 
rating for allergic dermatitis in its March 2000 supplemental 
statement of the case.  However, such matter is not before 
the Board at this time, as that appeal was not perfected.  
38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  Thus, the Board 
will proceed with the issue of service connection for a low 
back disability only.


REMAND

The October 1961 entry examination report indicated that the 
veteran's spine was normal.  

January 1962 service medical records indicate that the 
veteran complained of low back pain.  An X-ray study was 
conducted that month.  The associated report indicated no 
significant abnormalities.  

A February 1962 notation in his service medical records 
reflected a diagnosis of acute bilateral lumbosacral strain.

The July 1963 report of medical history reflected a history 
of low back pain.

VA progress notes from the winter and spring of 1999 indicate 
a history of chronic low back pain.

The claims file does not contain any other medical records 
pertaining to the veteran's back.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  Next, the RO should schedule the 
veteran for a VA medical examination to 
determine the nature and etiology of his 
low back disability.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail. A medical history of 
the disability at issue should be 
obtained. 

The examiner should provide an opinion as 
to the likelihood that any current low 
back disability had its onset in service 
or is otherwise related thereto.  

A rationale should be given for all 
conclusions. The claims file must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5. The RO should then readjudicate the 
issue of service connection for a low 
back disability.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  Then, 
the case should be returned to the Board 
for further consideration, if otherwise 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



